t c summary opinion united_states tax_court gregory j farris petitioner v commissioner of the internal revenue respondent docket no 4631-06s filed date gregory j farris pro_se daniel d ryan for respondent carluzzo special_trial_judge this case for the redetermination of deficiencies was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered is not reviewable by any other court unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively the issue for decision for each year is whether petitioner understated his passive_activity_loss the resolution of the issue depends upon whether rental income petitioner received from his closely_held_corporation is properly characterized as passive so as to offset passive losses_incurred during the year as petitioner claims or whether the rental income is nonpassive as respondent determined background substantially_all of the facts have been stipulated and the stipulated facts are so found at the time the petition was filed petitioner resided in gardiner maine on or about date petitioner and mark e susi susi both practicing attorneys formed farris susi r e the real_estate partnership for purposes of buying selling and renting real_estate in the same year the real_estate partnership acquired property located pincite water street gardiner maine the gardiner property which consisted of three commercial buildings the parties apparently agree that no portion of his passive_activity_loss would be deductible see sec_469 under a lease agreement the lease the real_estate partnership rented the gardiner property to farris susi a maine partnership the law partnership then consisting of two partners namely petitioner and susi the law offices of the law partnership were located at the gardiner property the lease remained in effect at least until date in early a flood at the gardiner property caused a significant disruption to the law partnership’s practice and the loss of numerous documents including more_likely_than_not the lease on or about date the real_estate partnership as the lessor and the law partnership as the lessee entered into a written lease the lease for the gardiner property the lease was signed by petitioner on behalf of the real_estate partnership and by susi on behalf of the law partnership at some point afterwards petitioner and susi admitted new partners to the law partnership towards the end of petitioner and susi were practicing law as partners in farris susi heselton ladd p a subsequently on or about date farris susi heselton ladd p a was incorporated as a maine corporation the corporation the change in legal form and structure of the law practice was prompted in part by malpractice insurance concerns as well as by the addition of new attorneys around the same time the real_estate partnership as lessor entered into a new written lease with the corporation as the lessee for the gardiner property the lease in date susi sold his partnership_interest in the real_estate partnership to petitioner as a result petitioner became the sole owner of the gardiner property around the same time petitioner as lessor entered into a new lease for the property with the corporation as lessee the lease the corporation later changed its name to farris heselton ladd bobrowiecki p a during and petitioner was the majority shareholder in the corporation which was the source of all of his income from the practice of law during those years on his and federal_income_tax returns petitioner reported net_passive_income from renting the property to the corporation of dollar_figure dollar_figure and dollar_figure respectively for each year the net_passive_income was entirely offset by passive losses attributable to other real_estate that petitioner owned and held for rent during those years in the notice_of_deficiency respondent increased petitioner’s income for each year by the appropriate amount of the rental income shown above according to the explanation in the amounts of passive losses attributable to other properties are not in dispute the notice_of_deficiency because the rental income is from a rental to a corporation in which petitioner materially participates the income from that activity is considered non- passive therefore according to respondent the nonpassive rental income obviously otherwise includable in petitioner’s income cannot be offset by petitioner’s passive losses other adjustments made in the notice_of_deficiency are not in dispute and need not be addressed discussion sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 the term passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any activity which involves the conduct of any trade_or_business and in which the taxpayer does not materially participate sec_469 the term passive_activity generally includes any rental_activity regardless of whether the taxpayer materially participates sec_469 while the general_rule of sec_469 characterizes all rental_activity as passive sec_1_469-2 income_tax regs requires net rental income received by the taxpayer for use of an item of the taxpayer’s property in a business activity in which the taxpayer materially participates to be treated as income not from a passive_activity this is sometimes referred to as the self-rental_rule or the recharacterization rule sec_469 sec_1_469-2 income_tax regs in relevant part that regulation provides as follows f property rented to a nonpassive activity an amount of the taxpayer’s gross rental_activity income for the taxable_year from an item of property equal to the net rental_activity income for the year from that item of property is treated as not from a passive_activity if the property- i is rented for use in a trade_or_business activity in which the taxpayer materially participates within the meaning of sec_1_469-5t for the taxable_year simply put the regulation recharacterizes a taxpayer’s rental income from property rented for use in a trade_or_business in which the taxpayer materially participates as nonpassive_income and therefore not taken into account in the computation of the taxpayer’s passive_activity_loss a transition rule however allows for an exception to the recharacterization rule the transition rule provides that in applying the recharacterization rule to a taxpayer’s rental of an item of property the taxpayer’s net rental_activity income from the property for any taxable_year beginning after date does not include the portion of the income if any that is attributable to the rental of that item of property pursuant to a written binding contract entered into before date sec_1 c ii income_tax regs petitioner concedes that he materially participated in the conduct of the corporation during and furthermore he acknowledges the application and validity of sec_1_469-2 income_tax regs he takes the position however that he is entitled to relief from the consequences of the recharacterization rule by virtue of the transitional rule referenced above as petitioner views the matter the lease which was in effect during the years in issue was merely a continuation of the lease which obviously predated date according to petitioner the changes in the entities that were parties to the lease over the years should not defeat the application of the transitional rule we have on numerous occasions applied sec_1_469-2 income_tax regs to recharacterize specific items of income leaving remaining items of passive loss with no offset see eg 123_tc_275 114_tc_366 affd 279_f3d_547 7th cir 111_tc_215 cal interiors inc v commissioner tcmemo_2004_99 affd sub nom 481_f3d_717 9th cir sidell v commissioner tcmemo_1999_301 affd 225_f3d_103 1st cir connor v commissioner tcmemo_1999_185 affd 218_f3d_733 7th cir we ignore the portion of for which the lease might have been in effect as it would make no difference to our analysis and conclusion respondent relying upon the recharacterization rule maintains that the rental income petitioner received from the real_estate partnership in and from the corporation is nonpassive according to respondent the transitional rule does not apply because the lease is not merely a continuation of the lease but the last in a series of four different leases the lease was between the real_estate partnership and the law partnership at the time petitioner and susi were the only partners of both the law partnership and the real_estate partnership the parties to the lease were the same as the parties to the lease and according to petitioner the terms and conditions of those two leases were the same the lease differed from the prior two if only because it involved a lessor and a lessee not involved with the lease namely a partnership and a corporation neither of which was in existence in things changed once again in the lease this time the parties to the lease were petitioner as the lessor and the corporation as the lessee the corporation one party to the and leases did not exist before date as petitioner views the matter the corporation should be treated as a continuation of the law partnership petitioner’s view is not only contrary to a fundamental principle of federal income_taxation but contrary to maine law as well see 319_us_436 holding that for federal_income_tax purposes a corporation and its shareholders are separate entities see also labelle v crepeau a 2d me likewise holding that under maine law a corporation and its shareholders are separate entities the lease cannot be considered merely a continuation of the lease if only because the parties to those two lease are not the same consequently the rental income petitioner received in accordance with the lease cannot be considered to be from a written binding contract entered into before date it follows that the transitional rule set forth in sec_1_469-11 income_tax regs is not applicable it also follows that the recharacterization rule provided in sec_1_469-2 income_tax regs requires that the rental income petitioner received from the corporation cannot be treated as passive_income with the meaning of sec_469 to reflect the foregoing decision will be entered for respondent
